Filed Pursuant to Rule 433 Registration Statement Nos. 333-202913 and 333-180300-03 January 14, 2016 ETN Website Update January 2016 Home Page ETNs are now listed alphabetically in the main table. There is a sidebar menu. Users can click on each category in the menu which will take them to a list for that category. ETNs may be included in more than one Asset Class. 2 Commodities 3 Equities 4 Hybrids 5 MLPs 6 Alternative Beta 7 Commodity Strategies 8 Income Potential 9 CSCB  Overview Pg 1 10 CSCB  Overview Pg 2 11 CSCB  Performance Pg 1 12 CSCB  Performance Pg 2 13 CSCB  Performance Pg 3 14 CSCB  Index Components Pg 1 15 CSCB  Index Components Pg 2 16 CSCR  Overview Pg 1 17 CSCR  Overview Pg 2 18 CSCR  Performance Pg 1 19 CSCR  Performance Pg 2 20 CSCR  Performance Pg 3 21 CSCR  Index Components Pg 1 22 CSCR  Index Components Pg 2 23 CSLS  Overview Pg 1 24 CSLS  Overview Pg 2 25 CSLS  Performance Pg 1 26 CSLS  Performance Pg 2 27 CSLS  Performance Pg 3 28 CSLS  Performance Pg 4 29 CSLS  Index Components Pg 1 30 CSLS  Index Components Pg 2 31 CSMA  Overview Pg 1 32 CSMA  Overview Pg 2 33 CSMA  Performance Pg 1 34 CSMA  Performance Pg 2 35 CSMA  Performance Pg 3 36 CSMA  Performance Pg 4 37 CSMA  Index Components Pg 1 38 CSMA  Index Components Pg 2 39 CSMA  Index Components Pg 3 40 CSMA  Index Components Pg 4 41 CSMA  Index Components Pg 5 42 CSMA  Index Components Pg 6 43 GLDI  Overview Pg 1 44 GLDI  Overview Pg 2 45 GLDI  Performance Pg 1 46 GLDI  Performance Pg 2 47 GLDI  Performance Pg 3 48 GLDI  Performance Pg 4 49 GLDI  Coupon History Pg 1 50 GLDI  Coupon History Pg 2 51 GLDI  Coupon History Pg 3 52 GLDI  Coupon History Pg 4 53 MLPN  Overview Pg 1 54 MLPN  Overview Pg 2 55 MLPN  Performance Pg 1 56 MLPN  Performance Pg 2 57 MLPN  Performance Pg 3 58 MLPN  Performance Pg 4 59 MLPN  Index Components Pg 1 60 MLPN  Index Components Pg 2 61 MLPN  Index Components Pg 3 62 MLPN  Coupon History Pg 1 63 MLPN  Coupon History Pg 2 64 MLPN  Coupon History Pg 3 65 MLTI  Overview Pg 1 66 MLTI  Overview Pg 2 67 MLTI  Performance Pg 1 68 MLTI  Performance Pg 2 69 MLTI  Performance Pg 3 70 MLTI  Performance Pg 4 71 MLTI  Performance Pg 5 72 MLTI  Target Weightings Pg 1 73 MLTI  Target Weightings Pg 2 74 MLTI  Index Components Pg 1 75 MLTI  Index Components Pg 2 76 MLTI  Index Components Pg 3 77 MLTI  Index Components Pg 4 78 MLTI  Index Components Pg 5 79 MLTI  Index Components Pg 6 80 MLTI  Coupon History Pg 1 81 MLTI  Coupon History Pg 2 82 SLVO  Overview Pg 1 83 SLVO  Overview Pg 2 84 SLVO  Performance Pg 1 85 SLVO  Performance Pg 2 86 SLVO  Performance Pg 3 87 SLVO  Performance Pg 4 88 SLVO  Coupon History Pg 1 89 SLVO  Coupon History Pg 2 90 SLVO  Coupon History Pg 3 91
